Citation Nr: 1536377	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-20 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to service connection for a bilateral eye disorder, claimed as loss of visual acuity/nearsightedness.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to March 2006.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California. 

The Veteran's claim was remanded for further development in March 2015.  A supplemental statement of the case was issued in June 2015 and the case is once again before the Board. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The only disorder of the right and left eyes of record is that of refractive error.

2.  The probative and competent evidence of record does not indicate that any current disorder of the right or left eyes had its onset in, or is otherwise attributable to service.


CONCLUSION OF LAW

A bilateral eye disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran claims that she suffers from a bilateral eye disability from various in-service accidents.  She alleges that in 2003 a nuclear biological testing kit popped open and some chemical went into both of her eyes. She stated that her vision was blurry for 3 months.  The Veteran stated that in early summer of 2004 she had green chemicals go into both of her eyes from a nuclear biological chemical testing kit.  In 2007, the Veteran alleges that a hydraulic line ruptured and oil went into her eyes. 


The service treatment records fail to reflect any findings attributed to an eye injury or loss in visual acuity, despite treatment for other disabilities.  However, the Veteran's DD 214 reflects that she received the Combat Medical Badge.  As a combat Veteran, pursuant to U.S.C. § 1154(b), the VA may accept lay or other evidence of a disease or injury (if consistent with the circumstances, conditions, or hardships of such service), notwithstanding the fact that there is no record of such an injury.

Following service, a May 2008 post service treatment report reflects that the Veteran complained of an eye injury from the week before (VBMS, 7/10/08, p. 31).  Another May 2008 treatment report includes a diagnosis of accomodative spasm (VBMS, 7/10/08, p. 8).  Outpatient eye examinations dated May 2010 and May 2011 reflect a diagnosis of myopic astigmatism (VBMS, 7/17/13). 

The Board has considered the Veteran's statements regarding continuity of symptoms of her eye disability since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran's eye disability is not listed under 3.309(a), continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of an eye disability is not relevant, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that her bilateral eye problems she has today are connected to service.  The service and post-service evidence provide particularly negative evidence against this claim. 

A VA examination was conducted in June 2015.  The Veteran was diagnosed with myopia and regular astigmatism.  The VA examiner considered the Veteran's allegations of chemical spills/splash accidents in service and when a hydraulic line ruptured and splattered oil in her eyes.  The Veteran reported the use of glasses.  On examination, the Veteran's uncorrected right eye distance vision was 15/200 and her left eye was 20/200.  Her uncorrected near right vision was 20/40 or better and her left eye was the same.  Corrected distance vision was noted to be 20/40 or better in both the right and left eyes.  It was noted that the Veteran's pupils were round and reactive to light.  No afferent pupillary defect was present.  The VA examiner noted that the Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  It was noted that the Veteran does not have corneal irregularity that results in severe irregular astigmatism.  No double vision (diplopia) was reported.

The VA examiner noted that the Veteran has no sign of scar or visible eye damage that might cause blurred vision.  He noted that the Veteran had congenital refractive error of regular astigmatism and myopia in both eyes.  It was noted that no dry eye was observed in either eye.  The VA examiner noted that service treatment records were silent in confirming the Veteran has had any ocular issues, report or complaints during past service.  The VA examiner stated that the Veteran's eye disabilities are a congenital or developmental defect and are not secondary to superimposed diseases or injuries which created additional disability.  There are no other medical opinions of record.

Regarding the Veteran's prescription eyeglasses, the Board notes that with respect to diagnoses of refractive error, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered "diseases" or "injuries" within the meaning of applicable legislation governing the awards of compensation benefits. See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence whatsoever that such occurred in this case. 

In short, there is no evidence of record to reflect any active vision disorder, save for refractive error, which the Board, by law, can not grant service connection for. 

The Board has also considered the statements made by the Veteran stating that she has an eye disorder that is causally-related to service, to include exposure to chemicals.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

The Board notes that the Veteran is competent in this regard to relate observable symptomatology, such as a decrease in visual acuity, or other symptoms such as blurred vision, as she personally experienced those manifestations. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran has not been shown to be competent to determine the etiology of any current ocular disorder.  The Veteran has not demonstrated that she possesses the expertise to link any diagnosis to an event such as exposure to the chemicals.  Moreover, the Veteran's report of blurred vision is not supported by any contemporaneous diagnosis within the record, save for refractive error which is not considered a disability per VA regulations. 

In sum, the competent and probative evidence does not establish that the any currently-diagnosed eye disability began in service, to include as the result of an in-service chemical exposure.  In fact, there is no currently-diagnosed eye disorder of record, save for refractive error.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in July 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, and VA treatment records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Next, the Veteran was afforded an examination for her eye claim in June 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner considered all of the pertinent evidence of record, to include her service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to her service connection claim for an eye disability has been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in March 2015.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the March 2015 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)

ORDER

Service connection for a bilateral eye disorder, claimed as loss of visual acuity/nearsightedness, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


